OFFICE OF THE AfiORNEY           GENERAL        OF TEXAS
                                     AUSTIN




Bbnorable Homer Thornberry
DlStTfCt Attorney
~ustln, Texas
DOar   SirJ                      OpilllonHO. O-3693
                                 Re; Vihethera district attorney
                                      Inducted Into the If&ted States
                                      Army may aontlnue to reoeive
                                     hlrrsalary from the State as
                                      district attornety.
             Ke are pleased to aomply with your request for an
 oplnlon Srornthis departimnt upon the question of whether
 or not you may continueto re8eive your salary aa distriot
.attorney   after  you shall have been induoted Into the United
 z        7     under the Seleotlve Senioe kot,of the National
        -a
          It ie our opinion EhatSeotlon 33 of Artlttle XVI
df the Constitutionof Texas reaolrasthis question in the
negative. Rreads as iollows8
              The   aooountlng    otfioem     or   ‘this   State   shall
       neither draw norpay a warmant upbn the Treasury
       ln~favor oi any pWwaon, for salary 02 ocmpema-
       tlon aa agent, ofrloer or appointaei~$0 holds at
       the mme tima any other olfic,eor position of hanor,
       trust or proflt, under this State Or the United
       States, except as prescribed in b&is Conrtltutlon,
       Yrovlded, that this're$trlatQm 68 to the drawlng
       and paying of warrants upon the lpseasuryShall not
       apply to offloers ot the Ratio&al Guard oi TOxas,
       the Watlonal Gugrd Reserve, the Offlaers Beserve
       Corps of the Vhit,ed&tates, nor to enlisted
       or the National Guard, the National Guard R
       ah& the OrganizedRemrYes of the,Unlted St
       nor to retired ofrloers or the United StaWi
       Navy, and Marine COT 8, e.ndretired warrant offi-'
       oera and retired en1ssted *mm of the Unlted!Btates
       army, NaYy, and Marine Corps, (See. 35, Art. 16,
       adopted election Nov. Si 1952.)*
mmable    Eomar Thornbarry,Page 2



          Aa dlatrlot attorney your salary la paid by war-
rdnta drawn upon the treasury cl the State of Texan. You
a* an offloar of the Stata, Aa an induotoa in the United
satos Army you lpi11hold en Woffloa or position of honor,
trust or profit under . . , . the United Stateam. And this
awn  though your position in the United Stats6 Army mmg be
only that of a private.
          Inoludad wlfhln the exooptlma protldad In Yaotion
3s of &rtlolo XVI of the Constitution is tha   followlng~   *nor
to anllatedmen of tha National Guard*.    The lnolualonof thla
olaealfIoatlonwlthin the exoeptiona damonatrabeathat enllat-
ad man are lnoludadwlthia the aategory ai any orfloar of tha
Btate who holda ‘any othar offioe or oaltlon of honor, trust
or profit, under this State ot the Un Pted States*, Othea’wlao
lt would not hare bean neoeraary to deaerlba and inoludr an-
lieted mm of the National Guard within the exoeptlona.
         Appartalnlngto seotlon ES3of Artlole XVI of the
caaatltut1oa,   InIon No. O-333S by thla departnent oontaina
the tollowiag a
              ?a tam&r
          *trm   tha abo~m,.it.iaolear, without aseu-
    mcmt,
        that ualasa a mau falla within oao of the
    eioeptltma protided in the @eooISbamtenor tba
    Gamptrollaraannot Issue hia a warrant in oon-
    elderatloa of ay apple ant by the State aub-
                            a enlletted ln the Army,
    aequont to tho tlma he i?
    whether aa an offloar or a private."
          We hare asaura that you are not an Of'flOeror an-
lieted mm in the National Guard OS Texas, the National Gum4
Reaam4,  or of the organls8d RoaerTea OS the United Ytataa..
Saa Carpontorfa. Shappald, 145 S. W. (2d) 562.
          In 48 muoh as you inquire only ooaoernlngthe re-
oolring OS your salary, un&er the clreumatanoea deearlbed,wa
have doamad it unnsaasaaryto dlaousa the quastlon of a ra-
oanoy fn your offlae, and other related questiona,whlah you
brlofed in your letter{,
&noreble HoaPerThornberry,   Pago S



          It Is therefore the opinion af this departmant
that the Aaoounting Offioora of thla afats are prohibited
by the Constitutionfrom drawing and paying a warrant for
your salary as dlatrlot attorney while you are serving am
an lnduotee In ths Unitad Stetaa irrmy.
         We axpraaa our approolatlonfor your brie      upon
the quoationa involved.
                                          Vary trW   yours
                                      ATTORWES
                                             O&WRAL OF TKUS